Exhibit 10.1


CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.






SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
COLLABORATION AND LICENSE AGREEMENT


This Second Amendment to Second Amended and Restated Collaboration and License
Agreement (“Second Amendment”) is made and entered into as of the date of the
last signature below(the “Second Amendment Date”), by and between Sanofi, a
company organized under the laws of France (“Sanofi”) having a place of business
at 54, rue la Boétie, 75008, Paris, France, registered in the Paris Trade and
Company Register under no. 395 030 844, and Regulus Therapeutics Inc., a
corporation organized under the laws of the State of Delaware, USA (“Regulus”)
having a place of business at 10628 Science Center Drive, Suite 225, San Diego,
California 92121, USA. Sanofi and Regulus each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”
Whereas, Sanofi and Regulus entered into that certain Second Amended and
Restated Collaboration and License Agreement effective February 4, 2014 (as in
effect prior to the First Amendment Date, the “Agreement”), pursuant to which,
among other things, Regulus is responsible for all activities under each POC
Program Plan (other than Sanofi Program Activities) through the Achievement of
Proof of Concept (as such term is defined in the Agreement); and
Whereas, Sanofi and Regulus entered into that certain First Amendment to Second
Amended and Restated Collaboration and License Agreement dated November 5, 2018
(the “First Amendment”), pursuant to which, among other things, restructured the
Agreement as it pertains to the Mir21 POC Programs, Mir21 Compounds, and
Mir21 Products; and
Whereas, [***] and therefore the Parties have agreed to further restructure the
Agreement as it pertains to the Milestone Events and Milestone Payment and
materials assigned by Regulus to Sanofi and on the terms and subject to the
conditions set forth in this Second Amendment.
Now, Therefore, in consideration of the foregoing and the mutual covenants
herein contained, the Parties do hereby agree as follows:
Capitalized terms used but not otherwise defined in this Second Amendment shall
have the meanings ascribed to them in the Agreement.
1.Transfer of Additional Mir-21 Fibrosis POC Program Specific Materials.
Concurrently with the execution of the Second Amendment, Regulus shall sell,
transfer and assign or cause to be transferred and assigned to Sanofi, as set
forth in this Second Amendment, such additional Mir 21 Fibrosis POC
Program-Specific materials as set forth on the Amended Schedule 5.5 attached
hereto. The transfer and assignment shall be memorialized in an amendment to the
Material Assignment and Assumption Agreement to be entered into by the Parties
concurrently with this Second Amendment. Sanofi shall pay Regulus one million US
Dollars corresponding to the value of the additional Mir-21 Fibrosis POC
Program-Specific materials as indicated in the Amended Schedule 5.5 (the
“Transfer Price”). Regulus shall invoice Sanofi upon execution of this Second
Amendment and Sanofi shall make payment of the Transfer Price within 30 days
after
[***] = Certain Confidential Information Omitted


--------------------------------------------------------------------------------



Sanofi’s confirmation and receipt of invoice therefor from Regulus, and Section
5.5 of the Agreement shall not apply to the additional Mir-21 Fibrosis POC
Program-Specific materials transferred pursuant to this Second Amendment.
Amendment of Section 6.2. Section 6.2 of the Agreement shall be deleted in its
entirety and replaced as follows:
6.2    Milestone Payments for Sanofi Mir21 Fibrosis POC Program. Sanofi shall
give Regulus written notice of the first achievement (by Sanofi, its
sublicensees or their respective Affiliates) of each of the milestone events set
forth below within 10 Business Days after such achievement. After receiving such
written notice of the achievement of any such milestone event, Regulus shall
submit an invoice to Sanofi for the amount of the milestone payment
corresponding to the applicable milestone event set forth below, and Sanofi will
pay Regulus such milestone payment amount within 30 days after receipt of such
invoice. Each of the milestone payments set forth below in this Paragraph 0
shall be payable only one time, and only for the first achievement of the
applicable milestone event.

Milestone EventMilestone Payment
Transfer of the additional Mir-21 Fibrosis POC Program Specific materials listed
in the Amended Schedule 5.5 attached to this Second Amendment or enrollment of
the [***] in the HERA Study or Other Fibrosis POC Study, whichever occurs first.
Transfer shall be considered completed and Milestone Payment owed based on
Sanofi’s confirmative analysis by quality control and final review of
documentation to determine chain of custody. Sanofi shall complete its
confirmative analysis within ten (10) days of receipt of the additional Mir-21
Fibrosis POC Program Specific material at Sanofi’s Frankfurt site (Germany) and
Milestone Payment for the transfer will be paid within ten (10) days after
Sanofi’s confirmation and receipt of an invoice therefor from Regulus.
$4 million
[***] in the HERA Study or Other Fibrosis POC Study, whichever occurs first
$5 million
Occurrence of [***] the HERA Study or Other Fibrosis POC Study, whichever occurs
first*
$25 million

            
*     If this milestone event is not achieved, but [***] of the Mir-21 Product
RG-012 is initiated by or on behalf of Sanofi, its sublicensees or their
respective Affiliates, the milestone payment corresponding to this milestone
event shall be payable to Regulus upon [***] (as defined in the Agreement) for
the Mir-21 Product RG-012, notwithstanding the non-achievement of such milestone
event. For clarity, if this milestone event is achieved, then the corresponding
milestone event shall be payable to








    2.
[***] = Certain Confidential Information Omitted

--------------------------------------------------------------------------------


Regulus regardless of whether or not Sanofi continues the Development of the
Mir-21 Product RG-012.



3.MISCELLANEOUS.
3.1Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Second Amendment Date that:
(a)it has the power and authority and the legal right to enter into this Second
Amendment and perform its obligations hereunder, and that it has taken all
necessary action on its part required to authorize the execution and delivery of
this Second Amendment and the performance of its obligations hereunder;
(b)this Second Amendment has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity; and
(c)the execution and delivery of this Second Amendment and the performance of
such Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Law or any provision of the certificate of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (ii) do not conflict with, violate, or breach or
constitute a default or require any consent not already obtained under, any
Contract or court or administrative order by which such Party is bound.
3.2Notices. All notices and other communications to Regulus under Section 13.5
of the Agreement shall be addressed as follows:
Regulus Therapeutics Inc.
10628 Science Center Drive, Suite 225
San Diego, California 92121
USA
Attention: Chief Scientific Officer
Facsimile: +1 (858) 202-6363
With a copy to:
Attention: General Counsel
Facsimile: +1 (858) 202-6363
or to such other address as Regulus may have furnished to Sanofi in writing in
accordance with Section 13.5 of the Agreement.


    3.

--------------------------------------------------------------------------------


3.3Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.
[Signature page follows.]


    4.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the Second Amendment
Date.

REGULUS THERAPEUTICS INC.SANOFI
By: /s/ Joseph Hagan
By: /s/ Alban de la Sablière
Name: Joseph Hagan
Name: Alban de la Sablière
Title: President & CEO
Title: Head of Sanofi Partnering
Aug. 24, 2020Aug. 25, 2020







    5.


--------------------------------------------------------------------------------





SCHEDULES

Amended Schedule 5.5Additional Mir-21 Fibrosis POC Program-Specific Materials









--------------------------------------------------------------------------------



Amended Schedule 5.5


Additional Mir 21 Fibrosis POC Program-Specific Materials



QuantityValueComments[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]



*To be accepted by Sanofi “as is”
[***] = Certain Confidential Information Omitted